                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

               Plaintiff,

v.                                                           CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

               Defendants.

        AMENDED ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record, and having

conferred with counsel about a mutually-convenient date, time, and location, IT IS

HEREBY ORDERED that a status conference will be held by telephone on Monday,

December 17, 2018, at 3:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
